Citation Nr: 0622834	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, to include headaches, a psychiatric disorder and 
cerebral venous angiomas.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied claims 
for service connection for residuals of head injury, 
bilateral hearing loss, tinnitus and entitlement to TDIU.  

The veteran testified at a July 2003 videoconference hearing 
before the undersigned.  A transcript has been associated 
with the file.  

This matter returns to the Board from a February 2004 remand.  
The issue of entitlement to service connection for residuals 
of head injury was reopened in that remand, and shall be 
considered on the merits here.  The petition to reopen a 
claim for residuals of a fracture of the right ring finger 
was also remanded for a Statement of the Case.  The veteran 
did not perfect his appeal, and the issue is not before the 
Board.  




FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the veteran's headaches or a psychiatric 
disorder and the incidents of head injury during service.  

2.  The veteran's cerebral venous angioma is a congenital 
defect that was not aggravated by service.  

3.  The veteran's right ear hearing loss was not present 
during service or for years thereafter and the preponderance 
of the evidence is against a causal link between his hearing 
loss and any remote incident of service, to include acoustic 
trauma.

4.  The veteran's right ear tinnitus was not present during 
service or for years thereafter and the preponderance of the 
evidence is against a causal link between his tinnitus and 
any remote incident of service, to include acoustic trauma.

5.  The veteran has no current disability of the left ear.  

6.  The veteran's service connected disabilities have not 
been shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability of residuals of 
head injury, to include headaches, depression and cerebral 
venous angiomas, that is the result of injury incurred in 
service or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2005).

2.  The veteran's right ear hearing loss or claimed left ear 
hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

3.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005). 

4.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).




a. Residuals of Head Injury

The veteran argues that he suffers headaches, depression and 
cerebral venous angiomas as residuals of head injuries he 
sustained in service.  At entry to service, the veteran 
marked on his February 1980 induction physical examination 
report that he had no history of headaches.  There is no 
indication of depression or venous angiomas at induction.  
The veteran's service medical records indicate that he did 
suffer head injury during service.  The veteran was involved 
in a motor vehicle accident in March 1981.  He was also 
treated for dizziness and headache after the hood of a truck 
fell on him while working in February 1986.  Reports state 
that he lost consciousness briefly.  Following service, the 
veteran was diagnosed with cerebral venous angiomas in June 
1990.  The veteran's claim consists of three parts: whether 
the veteran's complaints of headaches are due to injuries he 
received in service, whether the veteran has a psychiatric 
disorder due to injuries he received in service, and whether 
the angioma was incurred inservice or was aggravated by 
service.  The Board will consider each aspect in turn.

Headaches

The veteran has a long and well documented history of 
headaches.  The Board notes that there are other treatment 
records for the headaches than those listed here, but those 
others do not concern themselves with the origin of the 
headaches.  The treatment records simply list the headaches 
as having a history, as reported by the veteran, of reaching 
back to service.  

The opinions regarding the veteran's headaches are not 
consistent.  In December 1990 an attending physician 
indicated that the veteran might have headaches as a result 
of his head injury.  In November 1994, a Social Security 
consultant mentioned that the headaches might be trauma 
related, the only significant trauma on record being the 
veteran's inservice head injuries.  During the initial 
development of this case, the veteran was sent for an August 
2002 VA examination to determine whether his claimed 
residuals, including headaches, could be related to his 
inservice injuries.  On review of the veteran's service 
medical records and postservice treatment records, the 
examiner concluded that the veteran's headaches were tension 
headaches and not migraines, and could not be related to his 
service injuries.  This confused situation led to a Board 
remand for clarification.  At the September 2005 VA exam, the 
examiner seconded the August 2002 opinion.  The September 
2005 examiner indicated that the December 1990 headaches 
diagnosis had mixed the diagnostic criteria of two separate 
and distinct disorders in a way that made no sense.  The 
September 2005 examiner could find no residuals of the 
veteran's head injury.  In fact, the examiner was skeptical 
that the veteran had headaches at all, as they were only 
discussed by the veteran once the examiner suggested them.  

After consideration, the Board finds that the opinions of the 
August 2002 and September 2005 VA examiners outweigh the 
previous opinions.  Additionally, a June 1990 treatment note 
indicates that the headaches are not related to the angiomas.  
The November 1994 examiner did not have the veteran's medical 
records and had to proceed on the history provided by the 
veteran.  As will be discussed below, this examiner found the 
veteran's description of his own disability to be "not 
physiologically logical."  The examiner hedged his opinion 
by attributing the possible cause of the veteran's 
disabilities to either trauma, familial or mixed sources.  
The definite opinions addressing the question directly 
indicate that these headaches are not the result of head 
trauma inservice.  

The veteran contends otherwise; however, as noted, he is not 
competent to offer medical evidence as to the nature and 
etiology of his headaches.  See Rucker, supra.  In light of 
the medical evidence available on the record, the Board finds 
that the preponderance of the evidence is against a finding 
of a relationship between the headaches and service.

Cerebral Venous Angiomas

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2005).  A veteran who served for at least six 
months during a period of peace, as the veteran here, is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on entrance 
medical examination.  38 U.S.C. § 1151 (West 2002).  Where 
there is "clear and unmistakable" evidence that the injury 
or disease claimed pre-existed service, the presumption does 
not attach, and the issue becomes whether the disease or 
injury was aggravated during service.  Id.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, 
the veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will 
be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."  

At entry to active duty, no notation of any disorder of the 
brain was made.  As such, the presumption of soundness 
attaches and the Board will inquire whether clear and 
unmistakable evidence exists to rebut it.  The Board notes 
that there are other treatment records in the file which 
mention the angiomas; however, these do not address the 
origin of the disorder and are not probative to the 
presumption of soundness discussion.  

Numerous medical opinions of record establish that the 
angioma is congenital.  The veteran was seen in March 2001 by 
a neurologist who indicated that the angioma was congenital.  
This opinion was echoed in an August 2002 opinion which 
indicated the condition was "probably congenital."  One 
opinion cuts against the evidence that the angioma is 
congenital.  An opinion offered in August 2001 suggested that 
the angioma could be service connected.  This opinion does 
not state that the possibility that the angioma is related to 
service is at least as likely as not.  The February 2004 
Board remand requested that this opinion be addressed.  The 
September 2005 VA neurological examination clarified the 
record.  The examiner indicated that "[t]he venous angioma, 
as far as anyone knows, is congenital and grows with the 
individual. The angioma is not ordinarily associated with 
brain disease unless it happens to bleed.  There is no 
evidence that this has ever happened to him.  There is no 
evidence that in any way the head injury effected the 
angioma."  The September 2005 VA examiner stated that the 
August 2001 opinion was speculative at best.  He also 
indicated that the rest of the opinion reflected an 
unfamiliarity with the diagnostic criteria.  On the basis of 
the current understanding of the medical community, the 
examiner indicated that the angioma could not have appeared 
during service; it had to exist as a congenital condition.  
The Board finds that the presumption of soundness is rebutted 
by reason of the clear and unmistakable evidence of record 
that the veteran had venous angioma of the brain at entry to 
service.  38 C.F.R. § 3.306 (2005).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  They cannot be service connected as a 
matter of law, absent evidence of aggravation by superimposed 
disease or injury.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990).  In VAOPGCPREC 82-90 (July 
18, 1990) (a reissue of General Counsel opinion 01-85 (March 
5, 1985)), it was held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition. 

It is not entirely clear from the state of the medical 
evidence whether the veteran's congenital brain condition 
meets the definition of a defect or a disease.  Therefore, 
the Board will analyze the claim under both theories of 
entitlement.  

Again, if the claimed condition is a defect, it cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  Although 
there is some evidence of superimposed injury via in-service 
head trauma, no medical professional has stated that the type 
of head trauma that occurred during service aggravated the 
venous angioma in any way.  Therefore, if the claimed 
condition is a defect, there is no persuasive evidence of in-
service superimposed injury or disease resulting in 
aggravation, and service connection is denied. 


If the claimed angioma condition is considered a disease, 
service connection could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  As 
indicated by the September 2005 examiner, there is no 
evidence that the inservice head injury aggravated the 
angioma.  

The Board has considered the evidence of the veteran's 
inservice head injuries and his current disabilities.  The 
Board finds that the preponderance of the evidence is against 
either inservice incurrence or aggravation of venous angiomas 
as residuals of head injury.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for service connection for 
residuals of head injury.  See Gilbert, 1 Vet. App. at 53.

Psychiatric Disorder

The veteran first raised the issue of a psychiatric disorder 
as a residual of head injury at his July 2003 hearing before 
the Board.  On remand, the veteran was sent for two VA 
examinations to determine whether the veteran had a 
psychiatric disorder and whether it was related to service.  
The veteran's Social Security records were also obtained, 
with further medical evidence on the likely etiology of his 
mental disorder.  


The veteran was sent for VA examination to determine if his 
psychiatric disorder could be related to service in October 
2005 and March 2006.  The same psychologist performed both 
examinations.  At the October 2005 examination, the 
psychologist stated that he was "hesitant to attribute 
casuality [sic] for his Axis I [psychiatric disorder] 
symptoms any of the incidents where his head was injured."  
At the March 2006 examination, the psychologist stated that 
he "deem[s] it as less likely than not, that the MVA of 1981 
or the hood accident of 1986, contributed to the veteran's 
mental disorder."  Both examinations were based on a 
thorough review of the file and included discussions of other 
opinions which came to opposite conclusions.  

The veteran has a long record in attempting to connect his 
psychiatric problems to service.  The veteran underwent two 
assessments in 1994 while filing for SSA benefits.  These 
examiners had only the SSA investigative file, including some 
but not all of the veteran's VA records, to base their 
opinions on, not the veteran's complete medical history.  The 
veteran indicated that he had the inservice injury to both 
examiners.  The June 1994 examiner indicated that "[The 
veteran's] description of the injury, treatment, and 
neurological pathology was not physiologically logical, and 
without medical records available, a clear understanding of 
his injury is impossible."  The examiner indicated that the 
disorder could be trauma related, familial, or both.  The 
October 1994 examiner mentioned the history of head trauma in 
passing.  The veteran had to describe the problem, and the 
examiner stated that the veteran wasn't sure "just what in 
particular was the pathology."  No further etiological 
opinion was forthcoming.  A psychological reassessment for 
SSA benefits was done in July 2004.  The psychologist based 
her opinion on the veteran's history as reported to her by 
the veteran.  She noted that the veteran's neurological 
records were not available, and while the veteran informed 
her of his VA treatment, none of those records appear to have 
been available, either.  As a result, the opinion echoes the 
veteran's contentions regarding his psychiatric disorder, 
namely that it began after his head injury inservice, is 
manifested by the venous angiomas, and has become 
progressively worse.  Additionally, the veteran appears to 
have told the psychologist that the angiomas were 
"leaking."  The psychologist then gave an opinion which 
established the veteran's psychological disorder as the 
result of his inservice head injury.  There is no evidence 
anywhere in the record that the angiomas had "leaked" or 
grown in size.  The only descriptions of the angiomas' size 
indicate that they are stable, not growing.  

The SSA opinions are not an adequate foundation on which to 
base a decision on the claim for a psychiatric disorder.  
Without the veteran's medical records, no firm conclusion 
could be reached.  More seriously, the symptoms described by 
the veteran do not exist.  The Board may find medical reports 
incredible if the report relies on statement by the veteran 
which the Board rejects.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  Here, the veteran described his 
disorder as a "tumor" that was "growing," "leaking" and 
stretched from the front to back of his brain.  None of these 
statements are grounded in fact.  The veteran is also 
convinced that his head injury caused the angiomas, which 
numerous doctors have concluded is not the cause.  As noted 
by the 2005 VA examiner, the nature of the in-service head 
injuries was minor scalp and skull trauma, not any injury to 
the brain.  Two of the doctors could not even provide an 
opinion that can be construed as stating the psychiatric 
disorder is at least as likely as not the result of service.  
All three found the veteran to be incompetent.  The Board 
recognizes that these opinions are sufficient to establish a 
psychiatric disorder, even though they are not sufficient to 
establish credible evidence of a relationship of the disorder 
to service.  

Only the October 2005 and March 2006 opinions come to a firm 
conclusion regarding the relationship of the veteran's 
psychiatric disorder to the head injuries in service.  As 
those opinions are against a causal relationship, the Board 
finds that the preponderance of the evidence is against a 
relationship between the veteran's psychiatric disorder and 
any incident of service, including the veteran's head 
injuries.

b. Bilateral Hearing Loss

The veteran contends that he has hearing loss as a result of 
his service.  The service medical records lack mention of 
acoustic trauma or ear disease.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous 
system, to include sensorineural hearing loss, become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The evidence of record indicates that the veteran 
suffers from conductive hearing loss, which is not an aspect 
of an organic disease of the nervous system.  Therefore, the 
veteran's hearing loss does not fall within this provision.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The VA 
examination of September 2005 documents the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
30
30
30
LEFT
20
10
15
10
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 in the left ear.  The 
veteran does have hearing loss disability of the right ear as 
defined by 38 C.F.R. § 3.385.  As the 2005 results did not 
show hearing loss in the left ear, the claim for service 
connection is denied, as no evidence of current disability.

The veteran's service medical records show that his hearing 
actually improved during service.  At entry to service in 
April 1980, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
5
LEFT
5
5
5
5
5

His service medical records show that in June 1987, one month 
prior to separation from service, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
15
0
LEFT
0
5
0
10
10

While the evidence of record includes diagnoses of hearing 
loss from September 2005, the evidence does not support 
inservice incurrence.  While the veteran contends his hearing 
loss began during service, the service medical records do not 
show hearing loss during service or at separation.  The Board 
has reviewed audiograms from 1982, 1984, and 1986, none of 
which show hearing loss.  In fact, the worst hearing test 
scores present in the veteran's service records are those at 
entry to service.  The veteran served in communications 
during service, but the exact nature of his duties and 
whether they exposed the veteran to excessive noise is not 
clear from the record.  While the Board recognizes the 
difficulty of finding evidence of noise exposure nearly 
twenty years post service, it is nonetheless required to 
establish an essential element of service connection.  

Review of the veteran's VA records shows that his hearing 
loss appeared many years after service.  The veteran first 
sought treatment for ear problems in August 2001.  A VA 
consult record provides the medical background.  He stated he 
had been experiencing these infections for ten years prior to 
seeking treatment.  This places the beginning of the 
infections at sometime around 1991, four years postservice.  
The records also indicate that his hearing worsened and 
improved depending on the state of infection.  The veteran 
developed chronic ear infections which led to a myringotomy 
and tube procedure in April 2002.  None of the evidence 
supports inservice incurrence.  Without evidence supporting 
inservice incurrence, the claim must fail.  The claim must 
also fail because no medical professional has related the 
current right ear hearing loss to in-service disease or 
injury, including any acoustic trauma.

In short, the Board finds that preponderance of the evidence 
is against incurrence of hearing loss.  Neither was shown 
during service or for many years thereafter, and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  As such, the benefit-of-the-doubt rule 
does not apply, and the claims for service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c. Tinnitus

The veteran also claims tinnitus as a result of service.  
Following the veteran's 1987 head injury, he reported some 
ringing of the ears.  By separation, the veteran indicated 
that he did not have ringing of the ears.  The first report 
of tinnitus postservice occurred at the veteran's September 
2005 VA audiological examination.  The examiner reported the 
veteran's history of first experiencing tinnitus around 2003.  
The tinnitus, described as "ringing and popping," appeared 
solely in the right ear about the time his right ear hearing 
worsened.  

The 2005 VA examination also included an opinion as to 
whether or not the veteran's tinnitus was the result of 
service.  The examiner concluded that it was not.  While the 
veteran did report tinnitus during service, his records 
indicated that it stopped.  The veteran also reported that 
his current tinnitus was in the right ear only and that it 
had begun in 2003.  The examiner concluded that the tinnitus 
had returned as a result of infection, not as a result of 
service injury.  Therefore, the examiner concluded that the 
veteran's tinnitus was not at least as likely related to 
service.  The Board has reviewed the entire claims file and 
can find no competent medical evidence to the contrary of 
this opinion.  The veteran contends otherwise, however, he is 
not competent to offer evidence on this point.  See Rucker, 
supra.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran's tinnitus is 
related to his service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  See Gilbert, 1 Vet. App. at 
53.

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran has been service connected for a hypertropic 
scar, right and left inguinal herniorrhaphy and removal of a 
bone chip in the left third toe.  The veteran receives a 
rating of 10 percent for the scar; the rest are rated as 
noncompensable.  The veteran does not meet the schedular 
criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board has considered the evidence of the veteran's 
employability in light of his service connected disabilities.  
The veteran has alleged in his statements and in the reported 
conversations with his medical providers that he is 
unemployable due to his headaches and dizziness.  As 
discussed, these problems have not been service connected.  
He has made no allegations that his burn scar, 
herniorrhaphies or the bone chip removal renders him unable 
to work for any purpose.  They have not been mentioned in any 
of the veteran's statements about his unemployability.  These 
disabilities have been present since service, yet the veteran 
was employed for several years despite them.  

The Board notes that the veteran has been granted Social 
Security benefits due to non-service connected disabilities.  
While this is evidence that the veteran may be unemployable, 
such unemployability is not related to service and cannot be 
compensated by TDIU.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  There is no medical evidence showing that 
his service-connected conditions are of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  Again, the Board can find no allegation 
made by the veteran that his service connected disabilities 
make him unemployable. 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in March 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2006.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his headaches, dizziness, hearing loss 
or tinnitus conditions can be directly attributed to service.  
Further examination or opinion is not needed on these claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail above.

The veteran was not afforded a medical examination to 
establish an opinion as to TDIU.  As mentioned above, the 
veteran has made no allegation that his service connected 
disabilities render him unemployable; rather he contends that 
his non-service connected disabilities do.  No medical 
opinion could establish TDIU for non service connected 
disabilities; therefore, no medical opinion is required.  See 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

1.  Entitlement to service connection for residuals of head 
injury is denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  Entitlement to service connection for tinnitus is denied.

4.  Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


